Citation Nr: 0938568	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-04 303	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1988 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Huntington, West Virginia Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  An unappealed rating decision of March 2005 denied 
service connection for residuals of a low back injury.

2.  Evidence received since the March 2005 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

3.  A chronic low back disorder was not manifested during 
service, or for many years following separation from service, 
and any current low back disorder is not shown to be causally 
or etiologically related to service, to include as due to an 
injury therein. 


CONCLUSION OF LAW

1.  The March 2005 rating decision denying service connection 
for residuals of a low back injury is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  New and material evidence has been received since the 
March 2005 rating decision, and the claim of service 
connection for residuals of a low back injury is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Residuals of a low back injury were not incurred in or 
aggravated during active service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  

The RO accomplished the notification obligation in this case 
by way of a letter to the Veteran dated May 2005.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, the Board observes that the notification 
letter was not consistent with the guidance from the United 
States Court of Appeals for Veterans Claims (Court) as to the 
required content of the notice in cases involving "new and 
material evidence."  See Kent v. Nicholson, 20 Vet. App. 1 
(2006). Nevertheless, since this decision reopens the 
Veteran's previously denied claim, he is not prejudiced by 
this shortcoming.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained copies of the Veteran's service treatment 
records (STRs) and VA outpatient treatment records and 
arranged for a VA examination of the Veteran in May 2006.  
The Veteran has indicated that he has not received any 
private medical treatment for his low back disorder.  

Further, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

New and Material Evidence

The Veteran's claim of service connection for residuals of a 
low back injury was previously considered and denied by the 
RO in a May 2005 rating decision on the basis that no such 
disability was shown during or following service.  The 
Veteran was notified of that decision and of his appellate 
rights, but did not appeal that decision.  That decision is 
now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a Veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."

"New and material evidence" is defined in 38 C.F.R. § 
3.156(a).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  New and material evidence 
includes relevant official service department records that 
existed and had not been associated with the claims file when 
the VA first decided the claim.  38 C.F.R. § 3.156(c).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

Since the final rating decision in May 2005, the Veteran's 
STRs, as well as VA outpatient treatment records, have been 
received.  The STRs show that the Veteran was treated for 
back pain while in service; the VA outpatient treatment 
records show that he has been treated for back pain since 
service separation.  These records directly address two of 
the elements of a service connection claim: an event in 
service and a current disability.  They are neither redundant 
nor cumulative and they raise a reasonable possibility of 
substantiating his service connection claim.  The claim is, 
accordingly, reopened.  38 C.F.R. § 3.156(a).

Service Connection

The Veteran seeks service connection for residuals of a low 
back injury, and was diagnosed by the VA examiner with mild 
arthritis of the lumbar spine.  Applicable law provides that 
service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b).  

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Veteran's STRs show that in October 1988, he fell from a 
height of 20 feet while completing an obstacle course during 
basic training, landing on his back and the upper part of his 
body.  He was treated for pain in the neck and the back of 
his head; X-rays of his skull and neck were unremarkable.  
Motrin was prescribed for the pain and he was placed on 
profile for 48 hours.

In March 1989, the Veteran was seen for back and groin pain 
resulting from a lifting injury.  He exhibited mild 
tenderness from L3 to L5, but range of motion testing, muscle 
strength, and deep tendon reflexes were all normal.  Low back 
strain was diagnosed, painkillers and muscle relaxers were 
prescribed, and he was restricted from heavy lifting for one 
week. 

In October 1989, the Veteran was seen for back pain of 4 
hours duration with no history of direct back trauma.  He 
complained of spasms and tight pain in the right low back and 
indicated he may have hurt himself lifting something the day 
before.  A diagnosis of 'rule out' muscle strain was given, 
he received a 30-minute ice massage, and a muscle relaxer was 
prescribed.

In November 1989, the Veteran was seen for lower right-sided 
back pain of approximately 18 hours duration.  He reported 
the pain was similar to that treated in October, when he had 
been told he had muscle spasms.  On physical examination, he 
exhibited tenderness along the right side of his spine from 
L5 to S2.  Deep tendon reflexes were symmetric, straight-leg-
raising was negative, and his motor and sensory functions 
were intact.  Mechanical low back pain was diagnosed.

On a February 1990 Wellness Check, the Veteran indicated that 
he experienced low back pain just above the waist that was 
brought on by exertion.

On an August 1990 physical examination the Veteran's spine 
was normal and there were no documented low back complaints.

On service separation physical in July 1991, the Veteran's 
spine was normal and there were no documented low back 
complaints.

In January 2006, the Veteran was seen at the VA Medical 
Center (VAMC) for complaints of continuous, aching pain in 
the mid to lower back, described as 7 out of 10 in intensity.  
His gait and balance were normal, straight-leg-raising was 
negative bilaterally, and no focal deficits or spinal 
abnormalities were seen on examination.  Back pain was 
diagnosed and a muscle relaxer and painkillers were 
prescribed.

Between April 2006 and May 2007, the Veteran was seen at the 
VAMC on multiple occasions for chronic low back pain.  His 
treatment consisted largely of prescription painkillers 
(Lortab); no specific diagnosis was recorded.  X-rays taken 
in May 2006 showed mild scoliosis and arthritic changes in 
his thoracic spine and very mild arthritic changes in his 
lumbosacral spine.

On June 2006 VA examination, the claims file and VA 
outpatient treatment records were reviewed.  The Veteran 
reported low back pain beginning with his October 1988 fall 
during basic training.  He had never been hospitalized or 
undergone surgery for the condition.  He reported 
intermittent erectile dysfunction, along with monthly 
numbness, paresthesias, dizziness, and unsteadiness.  He 
reported a mild stiffness in his lumbar spine, moderate 
spasms occurring every two months, and moderate pain in his 
lumbar spine daily which radiated to his posterior thighs and 
was aching and sharp in nature.  He was able to walk one to 
three miles.  

On physical examination, his posture and gait were normal, 
although he did exhibit a mild kyphosis of the cervical 
spine.  There was objective evidence of mild spasm, guarding, 
and pain with motion along the lumbar spine, bilaterally.  
Active and passive ranges of motion were recorded as: flexion 
to 80 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, bilaterally, and lateral rotation to 60 degrees, 
bilaterally.  On testing, his reflexes, muscle tone, and 
sensory perception were normal, and there was a negative 
Lasegue's sign.  X-rays of his lumbar spine show very mild 
arthritic changes.  The examiner diagnosed very mild 
arthritis of the lumbar spine albeit with a significant 
impact on his occupational activities from decreasing 
mobility, problems lifting and carrying, lack of stamina, 
weakness and fatigue, and pain, which resulted in increased 
absenteeism.  The examiner opined that it was less likely 
than not (i.e., less than a 50% chance) that the Veteran's 
current low back disability was caused by or the result of 
his military service, because there was no documentation or 
other indication of low back pain requiring treatment between 
service separation in 1989 and when the first VA treatment in 
January 2006 (a gap of 16 years).

At the BVA hearing in July 2009, the Veteran testified that 
his back pain began when he fell in basic training, after 
which he continued to experience light periods of pain, with 
a few severe attacks.  He said he treated himself with 
painkillers during the Gulf War rather than report to sick 
call in order to avoid being ridiculed and ostracized by his 
comrades.  The Veteran testified that after service 
separation he still experienced some back pain which he 
treated with over-the-counter painkillers.  He began 
receiving VA treatment in 2004 from Dr. Ellis and was given 
anti-inflammatories and hydrocodone for his pain.  [VA 
outpatient treatment records reflect that his initial visit 
with Nurse Practitioner Ellis was in January 2006.]  He 
stated that recently his VA provider had discontinued his 
prescription for hydrocodone based on the fact that his MRI 
and X-ray results "looked too normal," and he was offered 
the opportunity to attend a rehabilitation program instead.

Based on the foregoing, it is clear that the Veteran now has 
a low back disorder; arthritis of the lumbar spine is shown 
by X-ray and was diagnosed on VA examination.  It is also 
clear that he had episodes of low back pain (and a diagnosis 
of strain) in service.  However, the evidence supports the 
conclusion that the low back pain/strain in service was 
acute, resolved, and did not result in/represent a chronic 
low back disorder.  Clinical evaluations in service did not 
produce findings of chronic pathology, and X-rays were 
normal.  Although the Veteran has testified that his back 
pain persisted off and on throughout service and after 
service separation (and the Board has no reason to doubt his 
credibility), such is not sufficient, in itself, to 
constitute a basis for service connection.  Pain alone 
without a diagnosed or underlying malady or condition is not 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds, 259 F.3d 
1356 (Fed. Cir. 2001).  There is no objective evidence of 
postservice low back complaints or treatment (notation of 
continuity of symptoms) prior to 2006.  Consequently, service 
connection for a low back disorder on the basis that a 
chronic disability became manifest in service, and persisted, 
is not warranted.  

Furthermore, as arthritis of the low back was not manifested 
in the first year following the Veteran's discharge from 
active duty, service connection for such disability on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1137) is also not warranted.   

Finally, the only competent (medical) evidence to address the 
connection between the Veteran's current low back disorder 
and his active service, the June 2006 VA examination, 
actually weighs against a causative relationship.  The 
examiner expressly opined that the Veteran's current mild 
lumbar arthritis was not caused by or otherwise related to 
his active service, to include any injury therein, based in 
large part on the significant length of time (16 years) 
between service separation and the first time he sought 
treatment for his back pain.

Although the Veteran has argued his current low back disorder 
began in service, this is not a matter for an individual 
without medical expertise.  As a lay person, the Veteran is 
not competent to offer an opinion that requires specialized 
training, such as the diagnosis or the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The matter of a nexus between a current disability 
and remote events is a medical question not capable of being 
resolved by lay observation or opinion; it requires medical 
training or expertise.  See Espiritu at 494-95 (1992), see 
also Jandreau v. Nicholson, 492 F3d. 1372 (Fed. Cir. 2007).  
Therefore, the Board must find that the preponderance of the 
evidence is against this claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim must be 
denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a low back 
injury is reopened.

Service connection for residuals of a low back injury is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


